Citation Nr: 1122842	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right lower extremity peripheral vascular disease and neuropathy, status post right leg amputation.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left lower extremity peripheral vascular disease and neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In the Veteran's substantive appeal (VA Form 9) dated in September 2007, the Veteran expressed his desire for an appellate review limited to the present issues.  In October 2009, the Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2010 at which time the case was remanded for additional development.  VA development, including obtaining a VA opinion and outstanding VA treatment records, was subsequently obtained.  Consequently, there has been substantial compliance with the March 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran's right lower extremity peripheral vascular disease and neuropathy, status post right leg amputation, was not incurred as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, or was the result of an event that was not reasonably foreseeable.

2.  The Veteran's left lower extremity peripheral vascular disease and neuropathy was not incurred as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, or was the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for additional disability, claimed as right lower extremity peripheral vascular disease and neuropathy, status post right leg amputation, due to hospital care, medical or surgical treatment, or examination furnished under any law administered by VA are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).

2.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for additional disability, claimed as left lower extremity peripheral vascular disease and neuropathy, due to hospital care, medical or surgical treatment, or examination furnished under any law administered by VA are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in January 2005, which was prior to the February 2006 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The January 2005 letter noted above as well as subsequent letters in June 2005 and March 2010 informed the appellant of what was necessary to substantiate his claims for compensation under 38 U.S.C.A. § 1151, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to claims presently on appeal, the Board finds that the Veteran is not prejudiced by a decision at this time since the claims are being denied.  Therefore, any notice defect, to include the degree of disability or an effective date, is harmless error since no disability rating or effective date will be assigned.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including affording him a VA examination in January 2007 and obtaining a VA medical opinion in July 2010, as well as the opportunity to attend a Board hearing, which he attended in October 2009.  Regarding VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2007 examination report and the July 2010 report contain sufficient findings with which to properly evaluate the appellant's present claims and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports include the examiners' review of the appellant's claims file and the appellant's pertinent medical history, and the January 2007 examination report contains pertinent physical examination findings.  The Board also notes that the Veteran's  records from the Social Security Administration have been obtained.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claim presently on appeal and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


II.  Facts

On file are records from the Mayo Clinic dated in March and April 1993 showing that the Veteran began to experience pain in the left neck with swelling and headaches.  Computed tomography (CT) of the neck revealed expansion and nonenhancment of the inferior left jugular vein, consistent with thrombosis.  A decision was reached not to use prophylacting anticoagulation and a follow up exam suggested some improvement of symptoms.  An impression was given of seemingly idiopathic left internal jugular vein thrombosis with symptoms resolving.  A careful study of coagulation mechanism was recommended and if no significant coagulation abnormalities were shown, then observation was recommended.  Testing in November 1993 revealed normal results of thrombotic diathesis hemostastic testing, except for elevated factor VIII.  

A VA medical certificate in January 1995 shows that the Veteran reportedly had poor circulation in his feet and had seen a private doctor who referred him to VA.  He was given a diagnostic impression of peripheral vascular disease and was advised to seek a consult with vascular surgery.

A December 1995 VA hospital record shows that the Veteran was an active farmer who had had increasing left foot and toe pain for one year.  While hospitalized, he underwent revascularization, below knee popliteal to malleolar branch of left peroneal artery.  His discharge diagnosis was ischemic left lower extremity and his discharge medication included Coumadin, 7.5 mg per day.  

An April 1996 VA outpatient record notes that the Veteran was scheduled for polyp removal (of the colon) on April 29 and therefore gastroenterology recommended holding Coumadin for four days.  His INR (internationalized normalized ratio for anticoagulation monitoring) was to be rechecked two weeks after restarting Coumadin.  A May 15 record shows that the Veteran was to take the same dose of warfarin (5mg).  

VA outpatient records in July 1999 show that the rheumatology clinic referred the Veteran to the neurology clinic for complaints of decreased sensation in his hands and feet that had worsened over the last few years.  The Veteran had a noted history of jugular vein "cvs" thrombus in 1993, and bypass in the left leg for loss of circulation in 1995.  He also reported tingling, numbness and cramping in the left hand since the 1980s, and decreased sensory loss over the last year.  He was assessed as having "ncv".  EMG (electromyelogram) studies were ordered.

In August 1999, the Veteran filed a claim of entitlement to service connection for circulatory and neurological problems of the upper and lower extremities.  

At a follow up VA outpatient visit in August 1999 with a physician's assistant, the Veteran complained of continuing hand swelling, but with recent improvement.  The record notes that he continued to smoke 30 cigarettes a day.  He was given an impression of polyarthralgia/myalgia, still with possible microvascular disease cannot get a good association for possible vasculitis caused by the Coumadin.  The physician's assistant stated that he would ask the pharmacist in anticoagulation about using some lose niacin and that the Veteran needed to quit smoking.

VA outpatient records from the anticoagulation clinic in September 1999 show that the Veteran was currently on warfarin for vascular bypass graft and the duration of the warfarin was indefinite.  The Veteran was noted to voice no complaints at that time except for pain in his feet and hands.  

An Electromyography and Electrodiagnosis Report of September 1999 shows that nerve conduction studies performed on the Veteran were normal and an EMG was not performed due to anticoagulation.  The report also shows that there was no evidence of neuropathy.

At a VA general examination in November 1999, the Veteran reported that he first had a problem with lower extremity numbness and pain in 1994 at which time he had an abnormal ankle-arm indices and was scheduled for a vascular bypass.  He said that since that time he had good blood flow to the lower extremities, but continued to complain of alternative pain and numbness in both lower extremities.  He also complained that over the last two years he had begun to experience tingling and pain in his hands.  He was noted to be taking Coumadin at that time.  He further reported that he smoked two packs of cigarettes a day.  He was given an impression of multi-extremity peripheral neuropathy.  The examiner opined that at that time the Veteran had been appropriately worked up and managed and his problems would need to be followed up closely by neurology.  He also recommended that the Veteran absolutely discontinue smoking as soon as possible and continue taking Coumadin due to his history of blood clot.

VA outpatient records in February 2000 include a record from the anticoagulation clinic noting that the Veteran was currently on warfarin for vascular bypass graft and the duration of the warfarin was "indefinite".  A record from the vascular clinic notes that the Veteran had chronic pains in various joints.  He was assessed as having status post lost left upper extremity bypass and no signs or symptoms of occlusion.  

On file are letters from the Veteran's two brothers, dated in March 2000, noting that they had had to do most of the farm work ever since the Veteran's leg problems and surgery in 1995 and that this was due to his inability to be on his feet for very long.  They said that the Veteran's ability to work and be on his feet had not improved since 1995 and they sold their farm in 1999.

The Veteran testified before a hearing officer at the RO in March 2000 that his feet began to bother him in 1995 and that at that point he could only be on his feet for an hour and then had to lie down.  He said he underwent surgery at that time, but no one ever put a name on it.  He added that he had spoken to a vascular student surgeon who told him they simply did not know what was causing it.

At a VA examination in April 2000, the examiner relayed that the Veteran had had a thrombus of the left internal jugular in 1993 and was found to have peripheral vascular disease in December 1995 and underwent a revascularization of the left peroneal artery.  Follow up vascular studies showed normal arm ankle index measurements, most recently in December 1999.  The Veteran's complaints included slight numbness in both hands, chronic sensitivity of the greater hallux of both feet, and chronic numbness of the second toes of both feet aggravated by cold exposure with occasional numbness and sensitivity of other areas of the feet.  The Veteran was given an impression at that time of history of peripheral vascular disease with normal arm ankle index studies, and left foot with mild stasis dermatitis secondary to vascular changes.  

A June 2001 VA primary care record reflects findings that include,  "Ext:  peripheral pulses 2+ rt. with 4+ of graft LLE".

A June 2001 VA outpatient record from the anticoagulation clinic notes that the Veteran had been off of warfarin from "May 21 to May 29" for colonoscopy and that there had been a scheduling confusion.  He complained of having a left sore leg since then which was thought to be Achilles tendon sprain by primary care.  

A subsequent outpatient record from the anticoagulation clinic in June 2001 reflects the Veteran's complaint of a left side bruise which he said he had not recently checked to see if it was still there.  He also complained of a red spot on his large left toe.  The Veteran reported that he had been off of Coumadin in April for a colonoscopy.  

VA outpatient records include a November 2001 record from primary care reflecting the Veteran's complaints of left leg, foot and ankle pain and right toe numbness and tingling.  Dopplers performed at that time reportedly showed left femoral-popliteal bypass that had clotted off and collapsed.  The Veteran was noted to have been taken off of Coumadin by vascular surgery.  He was given an impression of "status post vascular graft, now occluded; Coumadin discontinued; discussed smoking cessation again and at length, but does not think he can quit and is not ready to try again (had 3 failed attempts)".  

A VA follow up consult record in November 2001 reflects the Veteran's present complaint of claudication of the left leg after walking one block.  The Veteran reported that he discontinued his Coumadin in preparation for a colonoscopy several months earlier.  He reported that since that time he had noticed a loss of pulse at the site of the graft with his claudication distances decreased from two blocks to one.  The Veteran was assessed as status post below knee popliteal/perineal bypass, now clotted off.  The record notes that Coumadin was discontinued with the intent to prevent graft from clotting off.  Pulses were 2 on the right and left femoral and radial arteries.  This record was signed by a physician assistant student and cosigned by a resident physician.

An addendum VA record in November 2001 shows that the Veteran reported by telephone that since the last day he took Coumadin, on November 2001, his left leg looked sunburn and did not feel warm to touch and had increased in pain.  

A December 2001 VA vascular surgery record from a physician notes that as was reported in the last clinic visit, the Veteran had a "'fiasco' a few months ago in April wherein he stopped coumadin for a colonoscopy and then was denied hospitalization for heparinization and was kept of[f] coumadin for over a week."  The record goes on to report that "By the time of the procedure, [the Veteran] had apparently clotted off his graft and his exercise tolerance had decreased to one block."  This record indicates that the source of the medical history was from the Veteran.  It further notes that after seeing his physician, Dr. B., in November 2001, the Veteran stopped taking Coumadin as he was instructed and the pain increased in intensity.  He then reportedly decided to restart the Coumadin on his own and his symptoms improved.  The physician noted that "interestingly", the Veteran had pain in the right leg prior to the graft surgery on the left and that the pain would switch from side to side depending on the day.  The physician stated that they will again ask the Veteran to discontinue the Coumadin and take aspirin instead.

An angiogram was performed by VA in January 2002, and the Veteran underwent a right femoral-popliteal bypass in January 2002.  

A January 2002 VA anticoagulation clinic note, signed by a pharmacist, states the following:  "Sounds like prevoious (sp) vascular graft occluded after 9 day warfarin hold for colonoscopy."

An August 2002 VA primary care clinic record notes that the Veteran had a 7 month history of right foot pain since femoral bypass procedure in January.  

An August 2003 VA primary care outpatient record shows that the Veteran was seen for a follow up of leg pain.  He was noted to have moderate to severe bilateral lower extremity pain for approximately 7 to 8 years due to peripheral artery disease and neuropathy.  He was noted to have tried multiple medications without help.  He was assessed as having pain syndrome due to peripheral vascular disease and neuropathy, poorly controlled, and peripheral vascular disease, on Coumadin.  

VA records show that the Veteran underwent right femoral below knee popliteal bypass with vein in April 2004 which occluded approximately 4 days later and was revised operatively.  The revision occluded the day after surgery and was re-revised using arm vein for the patch angioplasty which also occluded.  Later in April 2004, the Veteran underwent an above knee amputation on the right due to a dead right lower extremity.

In December 2004, the Veteran filed a claim for service-connection under 38 U.S.C.A. § 1151 "for Negligence against the VA Medical Center" for vascular degeneration of the right and left legs, and peripheral neuropathy of the right and left legs, to include amputation/loss of right leg.  He explained that these conditions were due to the "misadministration of prescription medication and/or the absence thereof, to include but not limited to the medication Coumadin, resulting in the amputation/loss of right leg, to include pain and numbness in the left leg." 

In June 2005, the Veteran submitted a summary of his medical records covering the period from December 1995 to May 2003.  He reported that a record in November 2000 states that he was not really interested in surgery at that point and adds that he was on Coumadin and that it would need to be done through a heparin window.  

In a detailed statement from the Veteran in December 2006, the Veteran asserted that the amputation of his right leg was the "culmination of a series of events" that began when his April 2001 scheduled hospitalization for a colonoscopy had not been entered into VA's computer and he was sent home without being heparinized.  He said this caused him to be off of Coumadin for 10 days and that he lost the pulse in his left leg.  He said this condition became "aggravated" in October 2001 when he was taken off of Coumadin for 8 days to undergo a sigmoidoscopy, and in November 2001 when he was taken off of Coumadin permanently.  He said he subsequently developed a blood clot in his right leg that required right leg bypass surgery in 2004 which failed.  He said that this, in turn, required that his right leg be amputated above the knee in April 2004.

At a VA examination in January 2007, the Veteran asserted that he had had pain in his feet with claudication since the 1970s, but the pain did not became severe enough to seek medical attention until 1995.  He said that he was put on Coumadin in 1995 and was off of the medication in April 2001 for 10 days due to scheduling mix up related to a colonoscopy.  He said that after being restarted on Coumadin 10 days later, his symptoms remained severe.  He reported that his rest pain remained about the same, but that there was a significant increase in his claudication pain.  He explained that after walking to his mailbox and back he would have severe pain lasting all day versus the 30-60 minutes of pain he previously experienced prior to being off of Coumadin.  He said he also noticed at this time that he no longer had a pulse in his graft and didn't know if he called anyone about this, but he told a VA radiology technician about this in June 2001 while undergoing a barium enema.  He further reported being off of Coumadin in October 2001 due to a scheduled flexible sigmoidoscopy.  He added that he was taken off of Coumadin in November 2001 after tests revealed an occlusion of vein graft and he took issue with a delay by VA in scheduling him for an angiogram.  

The examiner stated that review of the Veteran's medical records showed appropriate follow-up in the vascular clinic, both for routine surveillance as well as for addressing acute changes in symptoms and test results.  He said that "the decision to treat with coumadin (an anti-thrombotic agent) rather than aspirin or plavix (anti-platelet agents) is not necessarily wrong as there is evidence in the medical literature that this can be equally or in the case of autologous grafts possibly more effective."  After a discussion with the Veteran and an examination of him, and after reviewing his medical records, the examiner stated that "[t]here is no doubting that the Veteran has had a complicated course with need for multiple surgeries including the above-the-knee amputation".  He went on to state that "[w]hile it is the goal to avoid this, by aggressive management and treatment of the disease, it is not always possible."  He stated that the Veteran did receive regular follow-up and was aggressively surgically treated when appropriate."  He opined that the factor most likely responsible for the progression of the Veteran's disease was his continued smoking.  

The VA examiner addressed the Veteran's assertion that his failed left leg bypass was due to the cessation of Coumadin for his colonoscopy by stating that "there are not clear recommendations in the literature that bridging therapy with IV heparin is useful or needed in this situation, so the decision to not admit for IV heparin does not indication 'malpractice.'"  Although the examiner did note that it was "concerning" that left leg pain and decreased pulse did not prompt referral back to vascular surgery prior to November 2001, he also noted that review of the Veteran's medical record did not show evidence that the Veteran brought this to the physician's attention and that there was an inconsistency with respect to the Veteran's report of an absent pulse.  In this regard, the examiner said that findings in June 2001 were reported as revealing "Ext:  peripheral pulses 2+ rt. With 4+ of graft LLE. had tenderness and fullness in the region of the superior attachment of the Achilles tendon.  Skin:  good color."  The examiner found no indication that a VA provider had been negligent.  Regarding the Veteran's concern about the delay in an angiogram, the examiner said that it had been delayed for a few days in order to present the Veteran's case to the Vascular Surgery Board at the university which he noted would seem appropriate given the complex nature and severity of the Veteran's disease.  He further noted that while there was some delay in referring the Veteran to the Wound Clinic or Vascular Clinic for evaluation of his wound infection and subsequent graft infection, there was no evidence that this caused the Veteran additional disability.

At a VA examination in July 2007, the Veteran reported that he developed neuropathic pain in the left lower limb in 2002.  Bone scan results were consistent with reflex sympathetic dystrophy.  The Veteran's symptoms were noted to be stable and consistent with pain.  A problem found to be associated with this diagnosis was peripheral neuropathy.  In this regard, the Veteran reported having cramping in his legs, mostly at night prior to entering service.  He reported significant worsening of these symptoms in basic training.  He also reported that these symptoms remained the same in nature after leaving service and they intensified in the 1990s leading to the eventual diagnosis of peripheral vascular disease.  

At a Board video conference hearing in October 2009, the Veteran testified that he had a additional disability, to include an above-the-knee amputation, right leg, as a result of being taken off of Coumadin in 1996 and on several occasions in 2001.  He also asserted that his repeated requests to undergo an angiogram in 2001 were denied until January 2002 at which time he was found to have blood clots in his right leg.  When asked if any doctor had indicated that his peripheral vascular disease increased as a result of the Coumadin incident, the Veteran responded by saying that "if any doctor was to state something like that I would probably faint."  The Veteran explained that the "anticoag clinic" had been in control of his Coumadin since 1996 and that he was unaware if the clinic ever discussed this with a doctor.  

In July 2010, the Appeals Management Center obtained a medical opinion by a VA Chief of Section Vascular Surgery.  After reviewing the Veteran's claims folders in their entirety and reporting the Veteran's pertinent medical history, the examiner found that the Veteran's unfortunate clinical course fit within the natural history of his disease and that the clinical notes did not confirm any immediate proximately of arterial problems to disruption of the Veteran's anticoagulant therapy for the colonoscopy or flex sigmoidoscopy.  He said that clinical observations were in contract with the Veteran's statements.  He opined that it was less likely that the arterial problems related to interruption of anticoagulation therapy and more likely within the natural history of the Veteran's disease and interventions.  He went on to note that there was no clear consensus from published literature of improved patency rates and the presence of anticoagulation of lower extremity arterial disease, but the trend appeared to suggest a limited role.  

The VA examiner enclosed two medical text excerpts.  The first one he explained shows that atherosclerosis was a progressive disease of the lower extremities with anticipated limb loss of 1.1 to 4.4% per year and that multivariant analysis of risk factors of lower extremity atherosclerosis if a person did not have diabetes appeared most closely related to two factors:  (1)  Severity of disease and contralateral disease and, (2) History of significant nicotine abuse.  The examiner said that the second medical text excerpt shows that the expected patency rates of vein popliteal distal bypass (which the Veteran underwent in December 1995) was 50 to 60% at five years.  In conclusion, the examiner opined that the Veteran's left or right lower extremity disabilities were less likely to have been occurred or aggravated as a result of carelessness, negligence, lack of proper skill, error in judgment, or similarly instance of fault on the VA's part in furnishing treatment from April 2001 to April 2004 and more likely related to the natural history of the disease.  

III.  Analysis

Pertinent Law and Regulations

VA statutory law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2010).

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of §17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in §17.32(b) of this chapter, as in emergency situations. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

The Veteran contends that he has additional right and left lower extremity disabilities as a result of a series of VA medical decisions from April 2001 to April 2004 involving treatment for his peripheral vascular disease.  He claims that he was taken off Coumadin in April 2001 in association with a scheduled colonoscopy and in October 2001 for a flexible sigmoidoscopy and that he subsequently developed complications and additional lower extremity disabilities.  He also asserts that he had additional disability due to a delay by VA in responding to his June 2001 complaint of an absent pulse in his left leg, and a delay in scheduling him for an angiogram that was performed in December 2001.

There is both positive and negative evidence with respect to the question at issue, i.e., whether the Veteran has additional disability, claimed as peripheral vascular disease and neuropathy, right and left lower extremities, and status post right leg amputation, caused by VA hospital care, medical or surgical treatment, or examination and that such disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  After carefully considering all of the evidence, the Board finds that the persuasive evidence is against the claims.  

The positive evidence in this case includes a December 2001 VA record from the vascular clinic which notes in the medical history section of the record that the Veteran had a "'fiasco'  a few months ago in April wherein he stopped coumadin for a colonoscopy and then was denied hospitalization for heparination and was kept of[f] coumadin for over a week."  The record goes on to report that "By the time of the procedure, [the Veteran] had apparently clotted off his graft and his exercise tolerance had decreased to one block."  This record indicates that the source of the medical history was provided by the Veteran.  The evidence also includes a January 2002 VA anticoagulation clinic note, signed by a pharmacist, stating it "[s]ounds like previous (sp) vascular graft occluded after 9 day warfarin hold for colonoscopy."

The negative evidence in this case includes two VA opinions.  The first opinion was provided by a VA staff physician in February 2007 who, after examining the Veteran and reviewing his claims file, concluded that the Veteran's medical records showed appropriate follow-up in the vascular clinic both for routine surveillance as well as for addressing acute changes in the Veteran's symptoms and test results.  The physician found that the Veteran had been aggressively surgically treated when appropriate and said that while it is the goal to avoid amputation by aggressive management and treatment of the disease, this was not always possible.  He went on to state that the factor most likely responsible for the progression of the Veteran's disease was his continued smoking.  

The second opinion is dated in July 2010 by a VA Chief of Section Vascular Surgery who, after reviewing the Veteran's claims file, concluded that the Veteran's unfortunate clinical course fit within the natural history of his disease.  In specific regard to the Veteran's concerns that the cessation of Coumadin in April 2001 for a colonoscopy and in October 2001 for a flexible sigmoidoscopy caused the Veteran additional disability, to include the above the knee amputation on the right, this examiner stated that the Veteran's clinical notes do not confirm any immediate proximity of arterial problems to disruption of his anticoagulant therapy for the colonoscopy or flex sigmoidoscopy.  He said that it would appear less likely that the arterial problems relate to interruption of anticoagulant therapy and more likely to fall within the natural history of the Veteran's disease and interventions.  The January 2007 examiner had also addressed this concern by stating that "there are not clear recommendations in the literature that bridging therapy with IV heparin is useful or needed in this situation, so the decision to not admit for IV heparin does not indicate 'malpractice.'"  

Both the January 2007 and July 2010 VA examiners reviewed the Veteran's claims files and accurately summarized his medical history.  Incidentally, both examiners noted that there were multiple inconsistencies in the clinical record as well as between the clinical record and the Veteran's statements.  In this regard, one of the Veteran's assertions was that he told a VA radiologist about the absent pulse in his left leg in June 2001 while undergoing a barium enema and that nothing was done about it until several months later.  However, the January 2007 VA examiner pointed out that medical findings from a June 2001 treatment record show that the Veteran, in fact, had a pulse in his left leg.  It was noted that findings in June 2001 showed "Ext:  peripheral pulses 2+ rt. with 4+ of graft LLE".  These findings were noted on a June 2001 primary care record.  Also on file in June 2001 is a record from the anticoagulation clinic.  Although this record reflects the Veteran's complaint of having a sore left leg since he was taken off of warfarin for a colonoscopy from "5/21-5/29," the record does not reflect complaints of an absent pulse.  The January 2007 examiner further stated that while more prompt referral to vascular surgery would have been appropriate, there was no indication that a VA provider was negligent or that a more prompt exam would have changed the subsequent course of the disease.

In addressing the Veteran's assertion that there was a delay in obtaining an angiogram in December 2001, the January 2007 examiner stated that the record showed the Vascular Clinic appropriately evaluated the Veteran.  The examiner explained that there was a delay in ordering the angiogram for a few days to present the Veteran's case to the Vascular Surgery Board and that this would seem appropriate given the complex nature and the severity of the Veteran's disease.  The examiner additionally noted that there was some delay following the Veteran's multiple surgeries in 2004 in referring him to the Wound Clinic or Vascular Clinic for evaluation of his wound infection and subsequent graft infection, but that there was no evidence that this caused the Veteran additional disability.

As Chief of Vascular Surgery, the VA July 2010 examiner is considered to have an expertise in vascular diseases and both he and the January 2007 VA staff physician are competent to render medical opinions of this nature.  Moreover, both reviewed the Veteran's medical history and supported their opinions with rationale.  In contrast, it is not clear what, if any, medical records were reviewed in conjunction with the December 2001 and January 2002 notations.  In fact, these notations appear more likely to be a transcription of the appellant's report as opposed as to actual opinions.  This is evident with respect to the December 2001 notation since the notation was made in the medical history section of the record and the record indicates that the history was provided by the Veteran.  This is likewise evident with respect to the January 2002 VA anticoagulation clinic note because the pharmacist started out saying, "it sounds like."  The mere recitation of the Veteran's self-reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

Additionally, the Board places more weight on the January 2007 and July 2010 VA opinions because the physicians cited specific medical treatise information in support of their opinions.  The January 2007 physician referred to medical treatise information as to the Veteran's assertions regarding the cessation of Coumadin, and the July 2010 VA examiner included two medical excerpts.  He explained that the first one showed that atherosclerosis was a progressive disease of the lower extremities with anticipated limb loss of 1.1 to 4.4% per year and that multivariant analysis of risk factors of lower extremity atherosclerosis if a person did not have diabetes appeared most closely related to two factors:  (1)  Severity of disease and contralateral disease and, (2) History of significant nicotine abuse.  He said that the second one showed that the expected patency rates of vein popliteal distal bypass (which the Veteran underwent in December 1995) was 50 to 60% at five years. 

Accordingly, the Board finds that the persuasive medical evidence in this case demonstrates that the Veteran does not have additional disability, claimed as peripheral vascular disease and neuropathy, right and left lower extremities, and status post right leg amputation, that was caused by VA hospitalization or medical or surgical treatment, and proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or proximately caused by an event not reasonably foreseeable.  In fact, the July 2010 VA examiner specifically opined that the Veteran's left or right lower extremity disabilities were less likely to have been occurred or aggravated as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing treatment from April 2001 to April 2004 and more likely related to the natural history of his disease.  The fact that the examiner attributed the Veteran's claimed disabilities to the natural history of the disease negates a finding that it was due to an event not reasonably foreseeable.

The Board has also considered the contentions of the Veteran as to etiology; however, his contentions are not accepted as medical evidence as he does not have the requisite medical expertise to render an opinion on a diagnosis or causality.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The opinions of the January 2007 and July 2010 VA examiners are shown to have adequately considered the Veteran's credible reports of symptom manifestations and to have adequately identified evidence found to be inconsistent with his reported history.  The Board notes that the determinative issues in this case involve complex medical matters and that the Veteran's statements are accepted as credible, except as specifically found by competent medical opinion to be inconsistent with reported medical findings.  The persuasive competent, medical evidence is against his claims.

Based upon a comprehensive review of the entire record, the Board concludes that the Veteran does not have an "additional disability" due to VA medical or surgical treatment within the meaning of 38 U.S.C.A. § 1151.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  Although the Veteran's service representative asserted that VA had a "tendency to overlook the portions of the law and regulations governing informed consent," it is unclear how the issue of consent applies in this case.  The treatment issues in this case, in essence, involved the Veteran's own actions in taking medication himself upon the advice of his VA medical care providers.  His informed consent in self-administering medications within the normal course of treatment is assumed.  His claims must, therefore, be denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right lower extremity peripheral vascular disease and neuropathy, status post right leg amputation, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left lower extremity peripheral vascular disease and neuropathy is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


